Citation Nr: 1041824	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1942 to December 
1945 with subsequent service in the Air force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

For clarification, the Board observes that the issue on appeal 
was characterized as whether new and material evidence had been 
presented to reopen a claim of service connection for sinusitis.  
The Board issued a decision denying the issue in January 2008.  
However, because the Veteran's claims file was not complete at 
that time, the Board was unaware of and thus unable to consider 
relevant and material evidence in favor of the Veteran's claim.  
To accord the Veteran full due process, the Board vacated the 
January 2008 decision in the February 2010 remand and therefore, 
the matter is addressed as though the January 2008 Board decision 
had never been issued.  Therefore, an analysis of whether new and 
material evidence had been presented is inappropriate. 

A hearing was held on November 7, 2007, by means of video 
conferencing equipment with the appellant in Lincoln, Nebraska, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.  The Board notes that 
the Veteran requested another video conference hearing in the 
September 2009 VA Form 9.  However, in a report of contact form 
dated in October 2009, the Veteran stated that he no longer 
wanted a hearing on the issue.  Thus, the hearing request is 
withdrawn.  

In February 2010, the issue on appeal was remanded for further 
development to include a new VA examination.  The Veteran was 
afforded a VA examination in June 2010.  Therefore, the Board 
finds that VA has substantially complied with the Board's 
February 2010 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence is in equipoise as to whether the Veteran's 
sinusitis was incurred in active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, 
sinusitis was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the Veteran's claim for service connection for 
sinusitis has been granted in the decision below and, therefore, 
the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice to 
the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.
LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for sinusitis.

The Veteran contends that his current sinusitis is related to his 
active service.  The Veteran explained that he received dental 
work during service in order to be fitted for an oxygen mask and 
that he has experienced sinusitis since the in-service treatment.   

The service treatment records do not reveal any complaints 
related to sinusitis.  The examination reports dated in November 
1942, May 1943, October 1943, June 1944, February 1945, and March 
1945, document no abnormality of the nose or sinuses.  The 
records show that the Veteran had dental work done in June 1944, 
March 1945, and November 1945, which included having teeth 
removed.  Also included in the service treatment records is a 
post-service examination report from the Veteran's service in the 
Air Force Reserves dated in August 1956.  At that time, clinical 
evaluation of the nose and sinuses was normal.  However, the 
Veteran checked yes as to having experienced sinusitis in the 
corresponding report of medical history.  

The first objective medical evidence demonstrating treatment for 
sinusitis is in 1996, more than 50 years after the Veteran's 
separation from active service.  The private treatment records 
show that the Veteran was assessed with maxillary and frontal 
sinusitis on many occasions from 1996 through 2007.  However, in 
a February 2008 statement, the Veteran explained that he suffered 
from sinus symptoms since separation from service.  The Veteran 
stated that he first received treatment from a Dr. H.P.L in the 
late 1940s.  However, the practice has long been terminated and 
the medical records were not available.  The Veteran also stated 
that he received treatment from the Ogallala medical clinic in 
the 1950s and into the 1980s from a number of different doctors.  
However, he stated that the Ogallala Medical clinic no longer 
exists and the medical records were not available.  He stated 
that following treatment in Ogallala, he had been treated by the 
Sedgwick County Health Center, records of which are included in 
the claims file.  In an August 2008 statement, the Veteran's 
wife, N.W., explained that she dated her husband for a year prior 
to their marriage in 1949.  She stated that he continually had 
sinus problems since she had known him.  She explained that he 
received continuous medical treatment for his sinus condition but 
were advised that the records were destroyed due to the offices 
closing and how old the records were.  

The Board recognizes that there is positive and negative evidence 
with respect to the etiology of the Veteran's sinusitis.  

The Veteran's private dentist has submitted several opinions with 
respect to the Veteran's sinusitis.  In the May 2006 letter, Dr. 
J.J.R. stated that after examining the Veteran, it was his 
medical opinion that it was more likely than not that the 
Veteran's recurring sinus condition was the result of two wisdom 
teeth he had pulled in 1945.  The Veteran stated that he was told 
he had to have his upper wisdom teeth extracted in order to wear 
an oxygen mask as a pilot of a B24 aircraft.  As reported by the 
Veteran, he had sinus trouble ever since and not before the 
removal of his 3rd molars.  In a November 2007 letter, Dr. J.J.R. 
stated that the most supporting evidence is his claim that ever 
since his 3rd molar removal, his sinus has never been quite 
right.  He could pinpoint to the day and the event that a 
permanent change occurred in his health.  Dr. J.J.R. found that 
this was not only reasonable, but expected based on the Veteran's 
pneumatized appearing maxillary sinus floors.  Dr. J.J.R. 
explained that what the Veteran described was exactly what he 
would expect if an oral antral fistula was formed after 3rd molar 
removal.  In an attached article from the Mayo clinic, it was 
noted that the maxillary teeth are very close to the sinus and 
the relationship places the sinus at risk of injury during 
extraction of upper back teeth and the most likely explanation of 
sinus symptoms was an oral antral fistula- an abnormal passageway 
between two parts of the body.  When a fistula doesn't heal 
quickly, patients can develop chronic sinus infections.  In a 
March 2009 letter.  Dr. J.J.R. explained that the service-related 
sinus problem from maxillary tooth removal was valid and 
credible.  It would be unreasonable to assume otherwise given the 
consistency of the Veteran's symptoms with sinus perforation.  
Additionally, the younger age at which the 3rd molars (wisdom 
teeth) were removed, there is less bone separating the inside of 
the sinus from the dental follicle containing the 3rd molar.  
Specifically, as the maxillary tooth moves down, it lays against 
the posterior wall of the antrum (maxillary sinus).  In another 
letter submitted in July 2008, Dr. J.J.R. stated that he was 
thoroughly convinced that the Veteran's recurring sinus condition 
was unquestionably the result of two wisdom teeth he had pulled 
in 1945.  His symptoms were directly congruent with the violation 
of the schniderian (maxillary antrum) membrane that was, up until 
then, asymptomatic.  Dr. J.J.R. quoted a medical article, 
"Incidence of oral sinus communications in 389 upper thirmolar 
extraction" which stated that "Oral sinus communications (OSC) 
were pathological conditions characterized by the existence of a 
communication between the oral cavity and the maxillary sinus as 
the result of a loss of the soft and hard tissues which normally 
separate both compartments.  OSC are a complication of dental 
extractions that facilitate microbial contamination from the oral 
cavity towards the interior of the maxillary sinus.  If the OSC 
remains open to the buccal space and infection persists for a 
long period of time, chronic inflammation of the sinusal membrane 
may result with the permanent epithelization of the oral sinus 
fistula- a situation that further increases the risk of 
sinusitis."  Dr. J.J.R. also stated that many times, a sinus 
perforation can occur and the surgeon be completely unaware of 
the iatrogenic trauma committed.  This is known as a latent oral-
antral communication or acute oral antral communication and this 
leads to chronic sinusitis.  All of the symptoms and timing were 
blatantly pointing to an oral antral communication as reported by 
the Veteran.  

In a June 2008 letter, Dr. H.W.K. stated that after examining the 
Veteran, it was his medical opinion that most likely the 
Veteran's chronic maxillary sinusitis dates back to 1945 when he 
had two upper third molar teeth extracted so that he could wear 
an oxygen mask while flying B-24 airplanes.  He has had recurrent 
sinus infections since that date.  Reference is made to a 
newspaper column from the Mayo clinic linking tooth extractions 
from the upper jaw to sinus infections, some of which are 
chronic.  This is due to the formation of an oral-antral fistula 
from the tooth cavity to the adjacent sinus cavity.  It appeared 
that the chronic sinus infection was due to the dental surgery 
that was done while the Veteran was on active military duty.  In 
another letter dated in April 2009, Dr. H.W.K. explained that the 
Veteran was treated for maxillary sinusitis as well as frontal 
sinusitis for a number of years.  More likely than not, the 
Veteran's maxillary sinus infections were due to a fistulous 
track formation from the molar area of the maxilla to the 
maxillary sinus.  He was flying a nonpressurized airplane cabin 
when he was a pilot during World War II.  Dr. H.W.K. referenced 
the Mayo clinic article about the possibility that there can be a 
relationship to molar teeth extraction and the formation of a 
fistulous track to include connection to the maxillary sinuses.  

In an October 2009 letter, Dr. R.S., a specialist in sinus 
disease, explained that he saw the Veteran several times.  The 
Veteran stated that his history began in 1945 when he was flying 
B24 planes.  He had to wear an oxygen mask and in order for it to 
fit properly, they had to remove two upper third molar wisdom 
teeth.  After one was removed, he developed an oral antral 
fistula and chronic sinusitis.  The CT scan obtained on October 
2009 after 20 days of antibiotics showed quite a bit of 
thickening of the tissues across both frontal sinus floors and 
goes down through the frontal recess and down to the anterior 
ethmoids.  The left maxillary had some tissue thickening of the 
floor.  There was a haler cell on the left partially blocking and 
creating stenosis of the maxillary and outflow tract.  There was 
no visible oral antral fistula noted.  Dr. R.S. stated that after 
listening to the history was that the Veteran had pansinusitis.  
People with this problem can be healthy unless there is some 
triggering event like a tooth extraction where there are retained 
teeth or oral antral fistula.  It was entirely reasonable to 
state that the Veteran developed chronic sinusitis after his 
dental procedures in the military.  He stated that most people 
get used to the headaches and the postnasal draining that they no 
longer knew how much better they would feel if they had sinus 
surgery.  It was noted that the original infection was started by 
his military service.  He explained that he could say with 
reasonable certainty that there was a 60 - 70 percent chance that 
the Veteran's sinusitis started as a result of chemical exposure 
and tooth extractions in the military.  

The Veteran was afforded a VA examination in June 2006.  The 
history noted that while on active duty, the Veteran had his 3rd 
molars removed in order to be fitted for oxygen mask as a pilot 
of a B24 aircraft.  The Veteran noted that prior to this, he had 
never had any sinus problems.  However, since the removal of his 
molars, he had sinus problems.  He currently noted problems with 
stuffiness in maxillary and frontal areas.  He noted intermittent 
problems with sinus infections occurring about 1 to 2 times per 
year.  He stated that he had one period several years ago with 4-
5 infections in one year.  The sinus CT showed that the frontal 
sinuses had minor mucosal thickening and the rest of the sinus 
mucosa was normal.  The assessment was listed as mild frontal, 
chronic sinusitis noted by exam with history consistent with mild 
frontal and maxillary symptoms.  The examiner was unable to 
relate the current and past sinus complaints to the removal of 
his molars.  Even though a local dentist wrote a letter stating 
that he believed there was a correlation, the examiner was unable 
to find any literature to support such contention that mere molar 
removal can result in chronic sinusitis.  Of interest is that his 
current sinus CT reveals involvement of the frontal sinuses only 
and not the maxillary sinuses.  It would be logical to suspect 
maxillary involvement if molar removal had been a contributing 
cause.  In an addendum to the report dated in September 2008, the 
examiner noted that new evidence was reviewed.  The Veteran's 
wife stated that the Veteran had sinus problems ever since she 
had known him.  The examiner did not question the validity of the 
statement and thought it was well established that the Veteran 
had chronic sinus problems.  However, there was no evidence that 
the sinus condition was due to the molar removal.  

The Veteran was afforded another VA examination in June 2010.  
The examiner reviewed the claims file and the pertinent medical 
history.  The June 2010 x-ray of the sinuses revealed an 
impression of negative paranasal sinuses.  The examiner listed an 
impression of history of chronic sinusitis less likely as not 
caused by or related to the removal of upper wisdom teeth while 
in active duty service.  The examiner noted that it was possible 
that the dental surgery did predispose the Veteran to chronic 
sinusitis, but it was obvious that there were other factors which 
also contributed to chronic sinus problems.  The Veteran had a 
history of mild allergic rhinitis and the most recent CAT scan 
showed primary pathology in the frontal sinus and ethmoid sinuses 
and also demonstrated a deviated nasal septum.  The recent sinus 
surgery involved a septoplasy and opening of the frontal sinus 
ostea.  There was no comment about maxillary sinus disease, but 
the surgeon did comment on ethmoid sinus disease.  Also recent x-
rays did not document any radiographic evidence of chronic 
maxillary sinusitis.  It would seem that if the wisdom teeth 
extraction was the primary cause of the chronic sinusitis, there 
would have been current evidence of maxillary disease.  

Considering all the competent evidence of record, and giving the 
Veteran the benefit of the doubt, the Board finds that service 
connection for sinusitis is warranted.  Although the service 
treatment records are absent for any findings of sinusitis, the 
records do reveal that the Veteran's wisdom teeth were removed.  
Following service, the Veteran indicated that he had experienced 
sinusitis on a 1956 report of medical history.  Although the 
first objective medical evidence revealing sinusitis is in 
private treatment records dated in 1996, the Veteran has stated 
that he has suffered from sinusitis since service and has 
received continuous treatment for sinusitis since his separation 
from active service, but that the records were not available.  In 
addition, the Veteran's wife submitted a statement and explained 
that the Veteran had sinus problems ever since she met him in 
1948, shortly after the Veteran's separation from active service.  
While lay persons are generally not competent to offer evidence 
which requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they are competent to provide 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Charles v. Principi, 16 Vet. App. 370, 274 (2002); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds 
the Veteran's statements and those of his wife concerning the 
onset and continuity of his sinus symptoms since service to be 
credible as they are competent to give evidence about what they 
have observed and experienced.

Furthermore, the most competent and probative medical evidence 
relates the Veteran's current sinusitis to the removal of his 
upper wisdom teeth during active service.  In several opinions, 
the Veteran's private dentist, J.J.R., explained that the 
Veteran's sinusitis was the result of two wisdom teeth he had 
pulled in 1945 during his period of active service.  His symptoms 
were directly congruent with the violation of the schniderian 
(maxillary antrum) membrane that was, up until then, 
asymptomatic.  In an April 2009 letter, Dr. H.W.K. explained that 
the Veteran was treated for maxillary sinusitis as well as 
frontal sinusitis for a number of years and more likely than not, 
the Veteran's maxillary sinus infections were due to a fistulous 
track formation from the molar area of the maxilla to the 
maxillary sinus.  In an October 2009 letter, Dr. R.S. explained 
that it was entirely reasonable to state that the Veteran 
developed chronic sinusitis after his dental procedures in the 
military.  He explained that he could say with reasonable 
certainty that there was a 60 - 70 percent chance that the 
Veteran's sinusitis started as a result of chemical exposure and 
tooth extractions in the military.  On the other hand, the Board 
recognizes that the June 2006 VA examiner and June 2010 VA 
examiner provided negative nexus opinions.  However, in the 
reports, it appears that the examiners provided these opinions 
based on the fact that the Veteran did not have current maxillary 
sinusitis at the time of the VA examinations.  Specifically, the 
June 2010 examiner stated that it would seem if the wisdom tooth 
extraction was the primary cause of the chronic sinusitis, there 
would have been current evidence of maxillary disease.  Moreover, 
the June 2006 examiner also stated that there was no evidence of 
maxillary sinusitis and that it would be logical to suspect 
maxillary involvement if molar removal had been a contributing 
cause.  In reviewing the private treatment records, the Board 
observes that the Veteran has been diagnosed with maxillary 
sinusitis on many occasions as shown by the private treatment 
records dated in 1996, 1999, 2000, 2001, 2003, and 2004.  In 
addition, the Veteran's maxillary sinus was tender to palpation 
on many occasions, as recently as 2007.  In addition, the October 
2009 letter from the Veteran's private physician, Dr. R.S., noted 
that the maxillary sinus showed tissue thickening at the floor.  
Thus, as there is evidence of maxillary sinusitis during the 
appeal period and the VA examiners based their negative opinions 
due to no current medical evidence of maxillary sinusitis, the 
Board finds that the VA examiners' opinions are less persuasive 
than the opinions of Dr. R.S., Dr. J.J.R. and Dr. H.W.K. who 
acknowledged the Veteran's maxillary sinusitis and provided 
positive nexus opinions.  Bloom v. West, 12 Vet. App. 185, 187 
(1999) (The value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.")  Therefore, the Board 
finds the private medical opinions are more persuasive than that 
of the VA examiners and assigns them more probative weight as to 
the etiology of the Veteran's sinusitis.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (noting that, it is the Board's duty to 
assess the credibility and probative value of evidence and, 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another).  
Under these circumstances, the Board cannot conclude, given this 
evidence, that the preponderance of the evidence is against the 
claim.

Thus, in light of the foregoing, the Board finds that there is an 
approximate balance of positive and negative evidence in this 
case regarding the issue of whether the Veteran's sinusitis is a 
result of his service.  Accordingly, with resolution of all doubt 
in the Veteran's favor, entitlement to service connection for 
sinusitis is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for sinusitis is granted.  


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


